Name: Commission Regulation (EEC) No 2353/92 of 7 August 1992 re-establishing the levying of customs duties on products of category 39 (order No 40.0390), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 229/912. 8 . 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2353/92 of 7 August 1992 re-establishing the levying of customs duties on products of category 39 (order No 40.0390), originating in Indonesia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply whereas, in respect of products of category 39 (order No 40.0390), originating in Indonesia, the relevant ceiling amounts to 101 tonnes ; Whereas on 26 March 1992 imports of the products in question into the Community, originating in Indonesia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Indonesia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 of 3 December 1991 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referrred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 15 August 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Indonesia : Order No Category(unit) CN code Description 40.0390 39 (tonnes) 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen , other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1992. For the Commission Jean DONDELINGER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Last amended by Council Regulation (EEC) No 282/90 (OJ No L 31 , 7. 2. 1992, p . 1 ).